COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                  NO. 02-14-00193-CR

Gerald Desmond Griffin                     §    From Criminal District Court No. 4

                                           §    of Tarrant County (1360873D)

v.                                         §    June 18, 2015

                                           §    Opinion by Justice Gabriel

The State of Texas                         §    (nfp)

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgments

of the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS




                                       By /s/ Lee Gabriel
                                           Justice Lee Gabriel